UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-4803


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADESOLA VANZANT,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cr-00033-IMK-MJA-2)


Submitted:   July 28, 2016                  Decided:    August 1, 2016


Before MOTZ and     HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant. Zelda
Elizabeth Wesley, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adesola Vanzant appeals the 30-month sentence imposed upon

his guilty plea to aiding and abetting the possession of stolen

firearms,       in    violation    of    18    U.S.C.       §§ 2,   922(j),      924(a)(2)

(2012).     On appeal, Vanzant’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), certifying that

there     are   no    meritorious       grounds       for    appeal   but      questioning

whether     the      district     court       erred     in    denying      a    sentencing

reduction for his role in the offense, as well as asserting

claims of prosecutorial misconduct and ineffective assistance of

trial counsel.           Vanzant has not filed a supplemental pro se

brief despite being advised of his right to do so.                              Finding no

meritorious grounds for appeal, we affirm.

      We review for clear error a district court’s determination

that a defendant is not entitled to a mitigating role reduction

at sentencing.          United States v. Powell, 680 F.3d 350, 359 (4th

Cir. 2012).          The defendant bears the burden of establishing, by

a preponderance of the evidence, that he is entitled to such a

reduction       under     U.S.     Sentencing          Guidelines      Manual      § 3B1.2

(2015).     Id. at 358-59.         In evaluating a defendant’s eligibility

for   a   § 3B1.2       adjustment,      we    examine       “not   just       whether   the

defendant has done fewer bad acts than his codefendants, but

whether     the      defendant’s    conduct       is    material      or   essential     to

committing the offense.”                Id. at 359 (internal quotation marks

                                              2
omitted).        Here, although Vanzant was not a principal player,

the   record      plainly       establishes          that     his    participation        was

material.        Thus, we conclude that the district court did not

clearly err in denying Vanzant a reduction pursuant to § 3B1.2.

      Moreover, contrary to Vanzant’s suggestion in the Anders

brief,     the      record      contains       no        evidence     of    prosecutorial

misconduct,      and      we   decline    to       consider      Vanzant’s       ineffective

assistance claim on direct appeal because the record does not

conclusively establish his trial counsel’s ineffectiveness.                              See

United     States    v.    Baptiste,      596      F.3d     214,    216    n.1    (4th   Cir.

2010).

      In    accordance         with   Anders,       we    have     reviewed      the   entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the judgment of the district court.

This court requires that counsel inform Vanzant, in writing, of

the right to petition the Supreme Court of the United States for

further review.           If Vanzant requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Vanzant.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                               3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4